American Century California Tax-Free and Municipal Funds Prospectus Supplement California High-Yield Municipal Fund Supplement dated August 1, 2009 ¡ Prospectus dated January 1, 2009 Effective August 1, 2009, the advisor waived 0.024% of California High-Yield Municipal’s management fee. The advisor expects this waiver to continue for one year and cannot terminate it without consulting with the Board of Trustees. ©2009 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-661680908
